Citation Nr: 9923830	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-33 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a bilateral eye 
disability.

5.  Entitlement to an increased rating for service-connected 
recurrent kidney stones, status post right ureterolithotomy 
and left pyelolithotomy, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1978.   

The Board notes that by rating decision dated in January 
1999, service connection was denied for a dental disability 
secondary to the service-connected recurrent kidney stones.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
informed the veteran of that decision, as well as his 
appellate rights, in a letter dated in January 1999, and to 
date he has not filed a Notice of Disagreement regarding that 
claim.  Accordingly, that claim is not on appeal before the 
Board at this time.  


FINDINGS OF FACT

1.  Competent medical evidence of a nexus between a current 
right shoulder disability and service has not been presented.  

2.  Competent medical or lay evidence of a nexus between a 
current right knee disability and service has not been 
presented.  

3.  Competent medical or lay evidence of a nexus between a 
current left knee disability and service has not been 
presented.  

4.  Competent medical evidence of inservice macular 
degeneration, macular degeneration present to a compensable 
degree within one year following service, or a nexus between 
the veteran's current macular degeneration and service has 
not been presented.

5.  The veteran's urinary tract disability is characterized 
by daily drug therapy, but does not include symptoms 
comparable with renal dysfunction, voiding dysfunction or 
urinary frequency.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a right shoulder disability has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a right knee disability has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

3. A well-grounded claim of entitlement to service connection 
for a left knee disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

4.  A well-grounded claim of entitlement to service 
connection for a bilateral eye disability has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

5.  A rating of more than 30 percent for the veteran's 
service-connected recurrent kidney stones, status post right 
ureterolithotomy and left pyelolithotomy, is not  warranted.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.7, 4.115b, Diagnostic Code 
7508 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for the disorders at 
issue, and contends that disabilities of the right shoulder 
and both knees were incurred during the course of routine 
military duties.  As to his bilateral eye disorder, the 
veteran argues that it was caused by in-service exposure to 
various cleaning solvents.  The veteran also seeks an 
increased disability rating for a recurrent kidney stone 
disorder.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. The 
provisions of 38 C.F.R. § 4.7 provide that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned. VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the veteran's contentions, a brief factual review 
of evidence of record as found in the veteran's claims folder 
would be helpful to an understanding of the Board's decision.  
The Board will then review each of the veteran's claims in 
turn.  


Entitlement to service connection for a right shoulder 
disability

Factual background

The veteran's service medical records reveal that in May 
1959, he reported that he injured his right shoulder when he 
jumped from an aircraft.  Upon physical examination, pain was 
noted over the right shoulder, which appeared swollen.  The 
veteran's shoulder was found to have normal anatomic 
alignment of the humerus to the joint and there was no 
evidence of a dislocation.  A slight "popping" sound was 
noted upon motion of the shoulder, and there was pain over 
his biceps to internal and external rotation, as well as 
straight arm raising.  A rotator cuff injury was ruled out.  
The diagnostic impression was calcific bursitis.  A 
radiographic examination resulted in normal findings.  In May 
1960, the veteran was treated with corticotropin for right 
sub-deltoid bursitis.  

The veteran underwent a service department physical 
examination in August 1969.  He denied then having, or ever 
having, swollen or painful joints, arthritis or rheumatism, 
or a painful or "trick" shoulder.  A clinical evaluation 
did not note any shoulder symptoms.  In a May 1978 separation 
physical examination, the veteran reported that he had a 
history of bursitis that had subsided with treatment.  

Post-service medical records reflect that in August 1989, the 
veteran was treated for suspected calcific tendonitis of the 
right shoulder by H.G.B., M.D.  The veteran reported that he 
had had shoulder pain "over the past couple of weeks."  
In an August 1989 medical record generated by the Tanner 
Clinic, the veteran was noted to have had right shoulder pain 
of two weeks duration.  Degenerative arthritis was diagnosed.  

In a May 1997 letter, D.R.J. stated that he served on active 
duty with the veteran from 1973 through the end of their 
military careers, and that he was aware that the veteran had 
shoulder problems.  Mr. J. stated that at an unspecified 
time, the veteran encountered shoulder pain on an extended 
automobile trip.  He also stated that he knew the veteran had 
difficulties in prolonged sitting.  

In a July 1997 letter, the veteran reported that he was 
treated for bursitis of the shoulder in 1960 and again at an 
unspecified time.  He stated that the bursitis resolved until 
1966.  At that time, he was prescribed anti-inflammatory 
medications.  He added that he had stopped going to the 
dispensary for treatment, and that he had self-treated the 
condition by using Ben-Gay(r) ointment and a hearing pad. 

Analysis

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.). 

The evidence before the Board indicates that in 1960, early 
in his extensive military career, the veteran was diagnosed 
to have bursitis.  Approximately nine years later, the 
veteran denied then having, or ever having, swollen or 
painful joints, arthritis or rheumatism, or a painful or 
"trick" shoulder.  In May 1978, the veteran himself 
reported that he had a history of bursitis that had subsided 
with treatment.  The initial diagnosis of record indicating 
that the veteran had bursitis was in August 1989, 
approximately 11 years after the terminus of the veteran's 
military service.

Although the veteran clearly has a diagnosis of a current 
disorder, no competent medical professional has linked the 
disorder to any incidence of his military service.  The Board 
has carefully considered the veteran's account that the 
symptoms of his shoulder pain are the same in-service and as 
they were post-service.  However, while the veteran is 
competent so as to report that he has shoulder pain, he is 
not qualified to render a diagnosis as to its etiology.  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Matters requiring 
medical expertise, such as the diagnosis of a medical 
condition, are matters that a layman is not competent to 
address, although a layman may credibly describe observable 
symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has carefully considered the provisions of 
38 C.F.R. § 3.303(b) as to whether chronicity of a condition 
or continued symptomatology has been demonstrated so as to 
render the veteran's claim plausible and therefore well 
grounded.  Savage v. Gober, 10 Vet. App. 488 (1997).   
Scrutiny must be had in this respect on two essential issues:  
(1) whether the veteran had the disorder in service, or 
during an applicable presumptive period; and, (2) whether the 
veteran presently has the same condition. Savage, 10 Vet. 
App. at 494-495; see 38 C.F.R. §§ 3.303(b); 3.309(a) .

In Savage, it was held that with respect to the first element 
there are two questions that must be resolved; (a) is medical 
evidence needed to demonstrate the existence in service or in 
the presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  

With respect to question (a), it was held that the answer 
depends on whether the disability is of a type that requires 
medical expertise to demonstrate its existence, Savage, 10 
Vet. App. at 495, or whether the disability is of the type as 
to which lay observation is competent to identify its 
existence; Savage, 10 Vet. App. at 495-496 [citing Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994), for the proposition that 
medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet]; Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 (1992).

In this matter, as is noted above, the veteran was diagnosed 
to have bursitis in service which was subsequently shown to 
resolve.  Given the hiatus between this diagnosis, and the 
post-service diagnosis of degenerative arthritis by the 
Tanner Clinic, medical expertise is required to identify the 
symptoms of these disorders as the same.  See Clyburn v. 
West, 12 Vet. App. 296, 302-303 (1999).  Clearly, there has 
not been shown to be a chronic disorder in service.  The 
Board has considered both the veteran's and Mr. D.R.J.'s 
statements in this regard.  However, as is noted above the 
issue of the identification of the veteran's disorder is a 
medical question.  

Finally, the Board has considered that arthritis which is 
manifest to a compensable degree within one year after 
discharge from active service may be presumed to have been 
incurred in service.  38 C.F.R. § 3.309(a).  However, it is 
not required:
	
". . . that the disease be diagnosed in 
the presumptive period, but only that 
there be then shown by acceptable medical 
or lay evidence characteristic 
manifestations of the disease to the 
required degree, followed without 
unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the 
prescribed period
may have no particular significance when 
first observed, but in the light of 
subsequent developments it may gain 
considerable significance.  Cases in 
which a chronic condition is shown to 
exist within a short time following the 
applicable presumptive period, but 
without evidence of manifestations within 
the period, should be developed to 
determine whether there was 
symptomatology which in retrospect may be 
identified and evaluated as manifestation 
of the chronic disease to the required 10 
percent degree."

38 C.F.R. § 3.307(c).

In this case, the evidence does not indicate that the 
veteran's arthritis existed within a period of time shortly 
after the expiration of one year of his military retirement.  
Again, the Board observes that arthritis of the shoulder was 
diagnosed in 1989, and was reported by the veteran to have 
begun "over the past couple of weeks."

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right shoulder 
disorder and the claim is denied.
 

Entitlement to service connection for a right and left knee 
disability

Factual background

As to the veteran's left knee, the service medical records 
reveal that in April 1961, he reported being struck with a 
flying piece of steel in the left tibial area one week 
previously.   He stated that he noticed swelling and pain in 
the area on the night prior to the consultation.  He was 
advised to soak the knee.  

The veteran's service medical records are devoid of any 
mention of right knee complaints or symptoms.  In a May 1978 
separation physical examination, the veteran's lower 
extremities were noted to be normal.  He reported a "long 
history of bilateral knee discomfort," relieved with a towel 
wrap.  It was noted, however, that these symptoms were "not 
pain or cramps."  

In September 1988, the veteran was treated by Dr. B. after 
reporting knee pains upon flexion.  Dr. B. noted the veteran 
sustained "trauma," but did not otherwise specify its 
nature, time of occurrence or other circumstance.  Dr. B. 
noted rather mild hypertrophic changes of the anterior tibial 
plateau, and of the enthesis of the cruciate ligaments.  Dr. 
B. opined that this indicated an "old strain," but it was 
"likely of no significance now unless [it was] 
reactivated."  He diagnosed the veteran to have a generally 
unremarkable right knee, other than for mild hypertrophic 
changes.  He stated that a question arose as to the excess 
fluid found in the joint.  

In a September 1988 medical record generated by the Tanner 
Clinic, the veteran was noted to have complained of right 
knee swelling.  The physician noted that there was "[n]o 
history of injury or trauma."  Degenerative joint disease 
was suspected.  

In his May 1997 letter, Mr. J. also mentioned that he knew 
the veteran to have bilateral knee problems on the same 
occasions that he related with regard to the veteran's right 
shoulder.  

In a June 1997 letter, B.F.B., M.D. reported that the veteran 
was evaluated in October 1996 for chronic knee pain.  Dr. B. 
further noted that the veteran reported that his knee had 
been bothering him for several years.  He was diagnosed to 
have significant hypertrophic and degenerative changes.  

In his letter alluded to above, the veteran reported that he 
injured his right knee in 1971 while stationed in Korea.  He 
said that the knee was subjected to radiographic examination, 
and that military medical examiners then told him that the 
"cartilage was wearing out and the knee would need to be 
replaced at some point in time."  He stated that he was 
prescribed some pills and used other anti-inflammatory 
medication, Ben-Gay(r), and heat.  He added that his "second 
severe attack" of knee pain occurred after his discharged.  
He alluded to the records of the Tanner Clinic, as are 
reviewed above.   

Analysis

As noted above, in order for a claim to be well grounded, 
there must have been presented competent evidence of a 
current disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability. Caluza, 7 Vet. App. at 506.  It is the 
veteran's burden, and the veteran's burden alone, to submit 
evidence of a well-grounded claim.  Epps, 126 F.3d at 1469.  
After careful consideration of all of the evidence of record, 
the Board finds that the veteran has not submitted a well-
grounded claim of entitlement to service connection for a 
right knee disorder

The sole reference in the veteran's service medical records 
to any left knee disorder is dated in April 1961, reflecting 
treatment for a trauma.  The sole reference to any right knee 
disorder found in the veteran's service medical records was 
dated upon his retirement from active military duty, when he 
reported having a "long history of knee discomfort" that 
was relieved with a towel wrap.  In September 1988, 10 years 
after his discharge, the veteran was diagnosed to have 
degenerative arthritis.  

After carefully considering all evidence of record, the Board 
finds that the veteran has not submitted a well-grounded 
claim of entitlement to service connection for a right and 
left knee disorder.  Although the veteran has been diagnosed 
to have a disorder, there has been demonstrated by competent 
evidence no nexus between that disorder and any incident of 
the veteran's military service.  In particular, Dr. B.'s 
September 1988 finding of an "old strain" of the right knee 
does not suggest that the strain occurred during the course 
of the veteran's military service, over 10 years previously.

As noted above, the provisions of 38 C.F.R. § 3.303(b) allow 
in part for a finding of plausibility of a claim if a chronic 
condition or continued symptoms are shown.  The Board notes 
that there is no evidence of a chronic knee condition in 
service.  Although the veteran was treated for left knee pain 
and swelling in April 1961, there is no evidence of 
continuous treatment or complaint relative to either knee 
until the veteran reported a "long history" of bilateral 
knee discomfort in May 1978.  At that time, however, it was 
noted that the discomfort was not in the nature of "pain or 
cramps."  Indeed, the veteran specifically then denied 
having, or ever having, swollen or painful joints, or a 
"trick" or locked knee.  The nature of the veteran's "long 
history" of knee discomfort is unknown.  However, to the 
extent that the veteran reported any musculoskeletal 
complaints, (i.e., toward resolution of the question of 
continuity of symptoms) as is noted above he reported a 
history of bursitis that had resolved with treatment.   

The Board has carefully considered the veteran's account.  
However, there is no evidence to substantiate that the 
veteran was treated for, or indeed complained of, right knee 
pain while stationed in Korea in 1971.  His service medical 
records are devoid of any mention of this event.  Although 
not dispositive to this inquiry, and cognizant that a 
claimant's account is presumed credible for the limited 
purpose of ascertaining the plausibility of a claim, the 
Board notes that there is no evidence that any military 
medical examiner opined that the veteran's knee disorder 
would ultimately require his knees to be replaced.   

The veteran has not submitted well-grounded claims, and they 
are therefore denied.  


Entitlement to service connection for a bilateral eye 
disability

Factual background

In November 1961, the veteran had a cinder removed from his 
eye.  In July 1975, the veteran underwent an optometric 
examination.  He reported that when he was reading for 
extended periods of time, he experienced blurriness of near 
vision.  Military optometric examiners found no apparent 
pathology, and noted that the veteran's eye muscle balance 
was good.   In March 1977, the veteran reported to military 
medical examiners that he had blurred vision, and that he had 
been hit in the right eye.  However, in January 1978, the 
veteran denied ever having an eye injury, eye disease, or eye 
surgery.  In his May 1978 pre-separation physical 
examination, the veteran reported that he had vision in both 
of his eyes, and that he wore corrective eyewear.  Clinical 
examination resulted in normal findings, except it was noted 
that the veteran had defective near visual acuity of both 
eyes.  

In a January 1997 letter, L.E., M.D. an eye physician and 
surgeon, revealed that he had treated the veteran since 
November 1996 for macular degeneration.  Dr. E reported that 
the veteran's best corrected vision in his right eye is 
20/400 and in his left eye is 20/300.  He added that the 
veteran was legally blind and cannot drive.  Dr. E. did not 
opine as to the cause of the veteran's disorder.

Analysis

Reiterating, in order for a claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability. Caluza, 7 Vet. App. at 506.  After 
careful consideration of all of the evidence of record, the 
Board finds that the veteran has not submitted a well-
grounded claim of entitlement to service connection for a 
bilateral eye disability.  

Dr. E. has established that the veteran currently suffers 
from macular degeneration.  In light of that diagnosis, the 
first requirement for establishing a well-grounded claim has 
been met.  Caluza, supra.  

The veteran's service medical records contain no mention of 
complaints of or treatment for macular degeneration.  The 
veteran was treated on two occasions for eye problems, one 
incident to a cinder in one eye, and the other incident to 
being struck in an eye.  There was no mention of subsequent 
in-service eye trouble.  The veteran has not submitted 
evidence that he continues to suffer from residuals of the 
cinder or other eye incident, nor has he offered evidence 
that he suffered from macular degeneration to a compensable 
degree within one year following service.  In addition, the 
veteran has submitted no medical evidence that there is a 
medical nexus between his macular degeneration and service.  

As the second and third steps of the Caluza test have not 
been met, the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that 
this claim is well grounded and the claim is therefore 
denied.  


Entitlement to a disability rating greater than assigned for
recurrent kidney stones

Factual background

The veteran's claim of entitlement to a service connection 
for recurrent kidney stones was granted in a September 1997 
rating decision, and that disability was assigned a 10 
percent disability rating.    

The veteran underwent a VA physical examination in September 
1998.  The veteran was noted to have developed left renal 
colic in 1982, 1988 and 1994.  It was noted that the veteran 
had been asymptomatic relative to renal calculi since 1994, 
and an asymptomatic genitourinary system.  It was noted that 
he was being treated with allopurinol daily since 1982.  

A November 1998 rating decision granted an increase from 10 
percent to 30 percent for the resulting impairment attributed 
to the veteran's service-connected recurrent kidney stones. 

Analysis 

VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  The ratings shall be based, 
as far as practicable, upon the average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (1998).  

Nephrolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: 1. diet therapy  2. drug therapy  3. invasive or 
non-invasive procedures more than two times/year, which is 
rated 30 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  

Disease of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunction, 
infections, or a combination of these.  Renal dysfunction 
requiring dialysis, or precluding more than sedentary 
activity from persistent edema and albuminuria, or BUN more 
than 80mg%, or creatinine more than 8mg% or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, will be rated 100 percent 
disabling.  Renal dysfunction resulting in persistent edema 
and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 
8mg%, or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss or limitation of exertion 
will be rated 80 percent disabling.  A 60 percent rating for 
renal dysfunction is warranted when the veteran exhibits 
symptoms comparable with constant albuminuria with some edema 
or definite decrease in kidney function or hypertension  at 
least 40 percent disabling under Diagnostic Code 7101.  

For disability resulting from voiding dysfunction, the rating 
schedule directs that rating of a particular condition is to 
be done as urine leakage, frequency or obstructed voiding.  
Leakage is afforded a 60 percent rating if it requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times daily, and a 40 
percent rating is warranted for symptoms comparable with 
requiring the wearing of absorbent materials that must be 
changed two to four times per day.  

Urinary frequency warrants a 40 percent rating with a daytime 
voiding interval of less than one hour or awakening to void 
five or more times per night.  Obstructed voiding does not 
provide for a rating of more than the 30 percent rating 
currently in place, and so those criteria will not be 
discussed here as they could not afford a higher rating for 
this veteran.  38 C.F.R. § 4.115a.  

The veteran argues that his service-connected recurrent 
kidney stones, status post right ureterolithotomy and left 
pyelolithotomy, currently rated 30 percent disabling, should 
be assigned a higher disability rating.  

The rating criteria found in VA's Schedule for Rating 
Disabilities provide for higher ratings when the veteran 
exhibits symptoms comparable with more severe renal 
dysfunction than the veteran exhibits.  The 30 percent rating 
was assigned under Diagnostic Code 7508 because the veteran 
has recurrent stone formation that requires drug therapy.  
The evidence of record does not reflect that the veteran 
exhibits symptoms comparable with constant albuminuria with 
some edema, or a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  If the veteran submitted evidence that his 
service-connected recurrent kidney stones did cause such 
symptoms, or symptoms comparable with those, or that he 
exhibited symptoms of renal dysfunction comparable with the 
requirements for 80 percent or 100 percent ratings as set out 
above, a rating of more than 30 percent for renal dysfunction 
would be warranted.  However, to date such evidence is not of 
record.  

Likewise, the veteran has not submitted evidence that 
supports a finding that he suffers symptoms comparable with a 
voiding dysfunction that requires the wearing of absorbent 
materials which must be changed two to four times each day, 
or more, or the wearing of an appliance.  Until there is such 
evidence of record, a rating of more than 30 percent for a 
voiding dysfunction is not warranted.  

Finally, the Board has also considered whether the record 
supports a conclusion that a 40 percent rating is warranted 
for urinary frequency.  The record to date does not reflect 
that the veteran exhibits symptoms comparable with daytime 
voiding intervals of less than one hour, or awakening to void 
five times or more per night.  

Based on the foregoing, the Board finds that the evidence 
obtained during the veteran's prosecution of this claim 
reflects that the impairment due to his service-connected 
recurrent kidney stones, status post right ureterolithotomy 
and left pyelolithotomy, is no more than 30 percent 
disabling, and a rating of more than 30 percent is not 
warranted by the evidence.  


Other matters

With regard to the veteran's claims found not well grounded, 
the Board notes that in  written argument in April and July 
1999, the veteran's representative argued that VA has a duty 
to assist the veteran in the development of a claim that is 
not well grounded.  However, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) [formerly 
the United States Court of Veterans Appeals] recently held in 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1995), 
mot. for en banc review den'd July 28, 1999, that despite 
provisions in M21-1 that may be interpreted to the contrary, 
absent the submission and establishment of a well-grounded 
claim VA cannot undertake to assist a veteran in developing 
facts pertinent to his claim.  Accordingly, any perceived or 
actual failure by VA to render assistance in the absence of a 
well-grounded claim cannot be legal error.  As this claim is 
not well grounded, VA has no duty to assist the veteran and 
therefore no obligation to provide an additional examination.

The Board has examined all evidence of record with a view 
towards determining whether the veteran has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).



ORDER

A well-grounded claim of entitlement to service connection 
for a right shoulder disability not having been submitted, 
the claim is denied.  

A well-grounded claim of entitlement to service connection 
for a right knee disability not having been submitted, the 
claim is denied.  

A well-grounded claim of entitlement to service connection 
for a left knee disability not having been submitted, the 
claim is denied.  

A well-grounded claim of entitlement to service connection 
for a bilateral eye disability not having been submitted, the 
claim is denied.  

A disability rating of more than 30 percent for the veteran's 
service-connected recurrent kidney stones, status post right 
ureterolithotomy and left pyelolithotomy is denied.  



	
		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 
  In an August 1997 statement, the veteran clarified that he mistakenly identified 
two individuals, (G.K. and D.J.) as physicians.  Instead, the veteran reported that 
these individuals only knew of his physical problems.  

